UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C., 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 1, New Mexico Software, Inc. (Exact name of registrant as specified in its charter) Nevada 333-30176 91-1287406 (State of other jurisdiction of (Commission (IRS Employer incorporation) File Number) Identification No.) 5021 Indian School Road NE Suite 100 Albuquerque, NM 87110 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (505) 255-1999 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01. Changes in Registrant’s Certifying Accountant On June 1, 2009, the Registrant dismissed DeJoya Griffith, LLC as the Registrant’s independent auditor. On June 1, 2009, the Registrant engaged Beckstead & Watts, LLP, as theirindependent accountants for the year ended December 31, 2009. This is a change in accountants recommended and approved by the Registrant’s Executive Management and the Registrant’sBoard of Directors. During the most recent two fiscal years and the portion of time preceding the decision to engage Beckstead & Watts, LLP, neither the Registrant nor anyone engaged on itsbehalf has consulted with Beckstead & Watts, LLP regarding (i) either the application of accounting principals to a specified transaction, either completed or proposed; or the type of auditopinion that might be rendered on the Registrant’s financial statements; or (ii) any matter that was either the subject of a disagreement (as defined in Item 304(a)(1)(iv) of Regulation S-K)or a reportable event. The audit reports issued by DeJoya Griffith, LLC with respect to the Registrant’s financial statements for the fiscal years ended December 31, 2008 and 2007 did not contain an adverseopinion or disclaimer of opinion, and were not qualified or modified as to uncertainty, audit scope, or accounting principles, except that DeJoya Griffith, LLC’s report contained an explanatoryparagraph regarding substantial doubt about the
